Citation Nr: 1725365	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-13 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the right foot.

2. Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to November 1981 with the United States Marine Corps, and from February 2002 to September 2002 with the United States Army.  Additionally, he served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2016, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript of which has been associated with the claims file.

In July 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.  

As noted in the Board's July 2016 decision, the Veteran filed a timely Notice of Disagreement (NOD) in May 2016 with the RO's September 2015 rating decision with respect to the effective date assigned for post-traumatic stress disorder.  The RO has acknowledged receipt of the NOD and his initiation of the appeal as it pertains to this claim.  Therefore, it is clear the RO is still developing this claim and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Board remanded the claims herein for a VA examination in July 2016.  See July 2016 Board Decision.  In accordance with the Board's remand directives, the Veteran was afforded a VA examination in August 2016.  See August 23016 VA Examination Report.  

At the August 2016 examination, the Veteran reported that he experienced moderate to severe discomfort.  He indicated his "Achilles tendons" hurt, gesturing to the posterior aspect of his calcaneal areas.  While he gestured to the plantar fasciitis aspect of his bilateral heels, relaying that his "plantar fasciitis" hurt about three times per month, he also stated his heels always hurt.  Further, he advised the "balls of [his] feet" hurt, and gestured to the bilateral soles of his feet.  He explained the pain begins as soon as his feet touch the ground; the more pressure he puts on his feet the worse it gets.  He described the pain as both dull and sharp.

Following examination, the VA examiner determined the overall severity of the Veteran's plantar fasciitis was mild in both feet. With respect to flare-ups, the VA examiner noted he did not report flare-ups that impacted the function of his feet.  The VA examiner found there were no significant functional limitations during flare-ups or after repeated use due to pain, weakness, fatigability, or incoordination.  Moreover, the VA examiner concluded there were no other functional limitations during flare-ups or after repeated use.  The VA examiner explained these findings by stating it was impossible, without mere speculation, to estimate limitation of motion or function during a flare-up or with repeated use because there is no empirical basis for such a determination without direct observation.  Furthermore, as a general matter, the VA examiner explained there is no relationship between range of motion and functional loss during flare-ups or with repeated use.

However, the VA examiner did not discuss the Veteran's lay statements during the examination that his condition worsened with more pressure he put on his feet.  Of greater importance, the VA examiner did not reconcile his lay statements expressly describing flare-ups in the May 2013 VA Form 9 and at the April 2010 VA examination with the current examination findings.  See April 2010 VA Examination Report.

For instance, in his VA Form 9, the Veteran claimed that he had flare-ups between two and four times per month.  See May 2013 VA Form 9.  During these flare-ups, he claimed that he was unable to stand for multiple days, and at times for a week at a time.  As he recovers from these flare-ups, he contends that he is unable to stand more than a few minutes at a time.  He estimated his ability to stand was limited at least 75 to 80 percent of the time and that he required assistance with daily living activities approximately 50 percent of the time.  He avowed these limitations were solely due to the symptoms the plantar fasciitis in his right and left feet.

Based on the above, the August 2016 VA Examination is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  Therefore, a remand is necessary for an addendum opinion.


Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the August 2016 VA examiner for an addendum opinion.  If the August 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the record, the examiner should:

a. Distinguish between the symptoms attributable to the Veteran's plantar fasciitis of the right and left feet and his other service-connected disabilities of hallux rigidus, right knee, and left knee, if possible.  If not, indicate the same.

b. Discuss and reconcile the Veteran's lay statements regarding his symptoms, to include limitation or motion and functional loss, with the August 2016 examination findings.  If they cannot, explain why.

c. Describe the Veteran's report of flare-ups at the August 2016 examination.  In doing so, the examiner should:

i. Identify whether there is any functional loss or limitation of motion based on his report.  

ii. If there is any functional loss based on his report, discuss its impact and severity.  In doing so, indicate whether the functional loss is moderate, moderately severe, or severe in accordance with the applicable rating criteria.  If there is no functional loss, explain why. 

iii. If there is any limitation of motion based on his report, provide an estimate of the additional limitation of motion due to flare-ups, if possible.  In doing so, indicate whether the functional loss is moderate, moderately severe, or severe in accordance with the applicable rating criteria.  If unable to provide an estimate or if there is no limitation of motion, explain why.

iv. If his report of flare-ups more appropriately describes a baseline of the severity of his plantar fasciitis, indicate the same and explain why.  In doing so, please account for any reports of gradual, intermittent, or sudden increases in the severity of symptoms.

d. Discuss the Veteran's report of flare-ups in his May 2013 VA Form 9, April 2010 VA examination, as well as any other reports contained the in the claims file.  With respect to each report, the examiner should:

i. Identify whether there is any functional loss or limitation of motion based on his report.  

ii. If there is any functional loss based on his report, discuss its impact and severity.  In doing so, indicate whether the functional loss is moderate, moderately severe, or severe in accordance with the applicable rating criteria.  If there is no functional loss, explain why. 

iii. If there is any limitation of motion based on his report, provide an estimate of the additional limitation of motion due to flare-ups, if possible.  In doing so, indicate whether the functional loss is moderate, moderately severe, or severe in accordance with the applicable rating criteria.  If unable to provide an estimate or if there is no limitation of motion, explain why.

iv. If his report of flare-ups more appropriately describes a baseline of the severity of his plantar fasciitis, indicate the same and explain why.  In doing so, please account for any reports of gradual, intermittent, or sudden increases in the severity of symptoms.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


